Citation Nr: 1112513	
Decision Date: 03/30/11    Archive Date: 04/07/11

DOCKET NO.  07-25 243	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to service connection for a right hand disability.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for a back disability.

4.  Entitlement to service connection for a left knee disability.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Yantz, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1, 2004 to June 10, 2004.  He was also a member of the Army National Guard from February 1985 to August 2005 with periods of active duty for training.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

The Board notes that in an October 2007 rating decision, the RO granted service connection for hearing loss.  As this decision represents a full grant of benefits sought with regard to that issue, it is no longer a part of the current appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997) (notice of disagreement following denial of a particular claim for service connection cannot be construed as a notice of disagreement following the granting of service connection for that claim).

For the reasons explained below, the issues of entitlement to service connection for asthma, a back disability, and a left knee disability are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC) in Washington, DC.  VA will notify the Veteran if further action is required.


FINDING OF FACT

A right hand disability was not shown in service, and the most probative evidence fails to link the current disorder to service.


CONCLUSION OF LAW

A right hand disability was not incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2010); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2010)) redefined VA's duty to assist a claimant in the development of a claim.  VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2010).

The notice requirements of the VCAA require VA to notify the claimant of any evidence that is necessary to substantiate the claim, as well as the evidence VA will attempt to obtain and which evidence he is responsible for providing.  38 C.F.R. § 3.159(b) (2010).  The requirements apply to all five elements of a service connection claim: veteran status, existence of a disability, a connection between a veteran's service and the disability, degree of disability, and effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA notice must be provided to a claimant before the initial unfavorable decision on a claim for VA benefits by the agency of original jurisdiction (in this case, the RO).  Id.; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, the VCAA notice requirements may be satisfied if any errors in the timing or content of such notice are not prejudicial to the claimant.  See Pelegrini, 18 Vet. App. at 121.

In this case, in an April 2006 letter issued prior to the decision on appeal, the Veteran was provided notice regarding what information and evidence is needed to substantiate a claim for service connection, as well as what information and evidence must be submitted by the Veteran and what information and evidence will be obtained by VA.  This letter also advised the Veteran of how disability evaluations and effective dates are assigned, and the type of evidence which impacts those determinations.

The record also reflects that VA has made reasonable efforts to obtain relevant records adequately identified by the Veteran.  Specifically, the information and evidence that have been associated with the claims file include the Veteran's service treatment records, VA examination reports, and lay evidence.

As discussed above, the VCAA provisions have been considered and complied with.  The Veteran was notified and aware of the evidence needed to substantiate his claim, the avenues through which he might obtain such evidence, and the allocation of responsibilities between himself and VA in obtaining such evidence.  The Veteran was a very active participant in the claims process by providing evidence and argument.  Thus, he was provided with a meaningful opportunity to participate in the claims process and has done so.  Any error in the sequence of events or content of the notice is not shown to have any effect on the case or to cause injury to the Veteran.  Therefore, any such error is harmless and does not prohibit consideration of this matter on the merits.  See Dingess, supra; see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Pertinent Laws and Regulations

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2010).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).  Regulations also provide that service connection may be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. § 3.303(d).

In order to prevail on the issue of service connection, there must be medical evidence of a current disability; medical evidence, or in certain circumstances, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. West, 12 Vet App. 341, 346 (1999).

Active service includes any period of active duty for training (ACDUTRA) during which the individual was disabled from a disease or an injury incurred in the line of duty, or a period of inactive duty training during which the Veteran was disabled from an injury incurred in the line of duty.  38 U.S.C.A. § 101(24); 38 C.F.R. § 3.6(a).  Further, ACDUTRA includes full-time duty in the Armed Forces performed by the Reserves for training purposes.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c).  Inactive duty training includes duty prescribed for the Reserves.  38 U.S.C.A. § 101(23)(A).  Reserves includes the National Guard of the United States.  38 U.S.C.A. § 101(26), (27).  Duty, other than full-time duty, performed by a member of the National Guard of any State, is considered to be inactive duty training.  38 C.F.R. § 3.6(d)(4).

Analysis

The Board has reviewed all of the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

At a February 2003 National Guard retention examination, it was noted that the Veteran had a scar on the third digit of his right hand.  However, all of the Veteran's service treatment records are negative for any complaints, diagnosis, or treatment of a right hand disability.

Following his discharge from service, the Veteran underwent a VA general medical examination in August 2006.  On that occasion, he reported that the joints in his right hand had been hurting him for the last six years.  It was noted that he had required no treatment and he had suffered no known injury to his right hand.  The Veteran stated that he had pain in his right hand (at a level 5 out of 10) as well as stiffness, swelling, fatigability, and lack of endurance, but no weakness, heat, redness, instability, locking, or any constitutional symptoms of inflammatory arthritis.  He reported that he occasionally might take a Tylenol which helped with the pain, but it was noted that he was not taking any prescription pain medications.  Examination revealed a slight swelling of the interphalangeal joints of the right hand, which the Veteran noted to be painful.  All other testing yielded normal results for the right hand, and his grip was good.  X-rays of his right hand showed that the proximal interphalangeal joint at the right small finger was slightly flexed.  The examiner rendered a diagnosis of "right hand with X-rays normal, function normal."

In a January 2007 statement, the Veteran's Army National Guard supervisor of eight years (from May 1996 to May 2004) described how the Veteran was responsible for performing the extremely strenuous work of moving heavy equipment between 100 pounds and 400 pounds each month without the help of a lift or forklift.  The supervisor also stated that the Veteran participated in an intense training from March 2004 to May 2004 which involved 12-mile road marches and 10-mile forced marches through rough terrain wearing 40 pounds of body armor.

In a February 2007 statement, the Veteran's Army National Guard recruiter stated that the Veteran's current injuries were the types of injuries that over time had finally accumulated and were now taking a toll on his body and physical performance at work, home, and recreation.  Specifically, the recruiter described how the Veteran was a radio telephone operator and carried additional weight on his upper torso in addition to the normal rucksack, food, clothing, and water, and that carrying such weight could take a slow toll on the hands as well as other body parts.

Upon review of the record, the Board finds that service connection for a right hand disability is not warranted.  Despite the Veteran's report at the August 2006 VA examination that the joints in his right hand had been hurting him for the last six years, his service treatment records are entirely negative for any complaints, diagnosis, or treatment of right hand pain or disability.  To the extent that the Veteran, his supervisor, and his recruiter contend that the Veteran's current right hand disorder is related to service, none of the three of them have any medical training, and thus their opinions on this point are not competent medical evidence.  In this regard, orthopedic disorders such as the Veteran's require objective testing to diagnose, and can have many causes.  See Espiritu, 2 Vet. App. at 494-5; see also Jandreau, 492 F.3d at 1376-77 (noting general competence to testify as to symptoms but not to provide medical diagnosis).  Thus, the opinions of the Veteran, his supervisor, and his recruiter regarding the diagnosis and etiology of the Veteran's right hand disorder are significantly less probative than the medical evidence of record.

The Board notes that the August 2006 VA examiner did not render a medical opinion with regard to whether the Veteran's current right hand disorder is related to his military service.  However, as outlined above, the medical evidence of record does not show that any right hand disorder was present in service, as evidenced by the entirely negative service treatment records with regard to such.  Furthermore, the record does not contain any competent or probative evidence to suggest a possible association between the Veteran's current right hand disorder and service.  Thus, under these circumstances, the Board has no duty to obtain a medical opinion addressing service connection for the right hand.  38 C.F.R. § 3.159(c); Wells v. Principi, 326 F.3d 1381 (Fed. Cir. 2003); Duenas v. Principi, 18 Vet. App. 512, 518 (2004); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In sum, the Board finds that the most competent and probative evidence indicates that a right hand disability was not shown in service, and the most probative evidence fails to link the Veteran's current right hand disorder to service.  Accordingly, service connection for a right hand disability is not warranted on any basis.

In reaching the conclusion above, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claim, that doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1990).


ORDER

Entitlement to service connection for a right hand disability is denied.


REMAND

After a review of the record, the Board observes that further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for asthma, a back disability, and a left knee disability.

As an initial matter, at his August 2006 VA examination, the Veteran revealed that he had sought treatment from a private allergist as a child and also that his current inhaler for his asthma had been prescribed by a private doctor.  On remand, all relevant medical records should be obtained, to include any VA treatment records.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to asthma, reports of medical history dated in December 1997 and February 2003 both noted that the Veteran had asthma as a child, and in February 2003 it was further noted that he used an over-the-counter inhaler once a year for seasonal purposes.  While the Veteran was on active duty, it was noted on a March 2004 dental questionnaire that he had asthma/hay fever.  A May 2004 service treatment record noted the Veteran's lifelong history of asthma, and he complained at present of not being able to run and having a difficult time breathing.  An impression of moderate asthma was rendered, and a temporary profile was assigned for asthma.  It was indicated on a May 2004 medical disposition form that the Veteran's asthma had existed prior to service and was not permanently service aggravated.  On a June 2004 in-service post-deployment health assessment, the Veteran noted that he had developed difficulty breathing during his deployment, and he indicated that he was exposed during his deployment to vehicle/truck exhaust fumes, JP8 or other fuels, and sand/dust.  This June 2004 in-service health assessment also noted that the Veteran's current health concerns included asthma.  Thereafter in June 2004, a permanent profile was assigned for asthma and shortness of breath.  After his discharge from active service, a February 2005 treatment record noted that the Veteran was on a prescription inhaler for his asthma, and that he met the criteria for a medical discharge from the Army National Guard.

At his post-service August 2006 VA examination, the Veteran reported that he had had asthma as a child and that he had been discharged from the Army National Guard as being medically unfit due to his asthma.  He also claimed to have suffered from pneumonia in 2004 when stationed at Fort Bragg.  At present, he reported having asthma attacks once every two weeks, with treatment consisting of a prescription inhaler.  The examiner diagnosed the Veteran with mild asthma, controlled.

In light of the above, the Veteran should now be afforded a VA respiratory examination with medical opinion by a physician in order to determine whether his current asthma disability arose during service, is otherwise related to any incident of service, or is related to a preexisting disability that was permanently aggravated by service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to a back disability and a left knee disability, the post-deployment health assessment completed by the Veteran while still on active duty in June 2004 noted that he had developed swollen, stiff, or painful joints during his deployment, as well as back pain both during his deployment and at present.  This June 2004 in-service health assessment also noted that the Veteran's current health concerns included worsening knee and back pain.

At his post-service August 2006 VA examination, the Veteran reported that his back had started hurting on weekend duty in 1990, that a routine physical examination had revealed scoliosis, and that his back now hurt from time to time.  He also reported that his left knee now got painful at times though he had suffered no known injury to his left knee.  It was noted that he was not getting any medical treatment for either his back or his left knee.  For the lumbosacral spine, the examiner diagnosed the Veteran with old slight compression fracture of T11 with degenerative joint disease changes at that level, some degenerative disc disease in the lumbosacral vertebral area, spondylolysis suggested at L5, and mild scoliosis of the lumbosacral vertebral.  For the left knee, the examiner diagnosed the Veteran with chronic spurring of the left knee with mild degenerative joint disease.

In light of the above, the Veteran should now be afforded a VA orthopedic examination with medical opinion by a physician in order to determine whether his current back and left knee disabilities arose during service or are otherwise related to any incident of service, and whether any current back disabilities are related to a preexisting disability that was permanently aggravated by service.  See 38 C.F.R. § 3.159(c)(4); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Accordingly, the case is REMANDED for the following actions:

1.  Ask the Veteran to provide the names, addresses, and approximate dates of treatment of all health care providers, both VA and private, who have treated him for his claimed conditions at any time, to include the private allergist he saw as a child as well as the private doctor who currently treats him for asthma.  After securing any necessary releases, the RO/AMC should request any records identified which are not duplicates of those contained in the claims file.  If any requested records are unavailable, then the file should be annotated as such and the Veteran should be so notified.

2.  After the above has been completed to the extent possible, schedule the Veteran for a VA respiratory examination by a physician to determine the nature and extent of the Veteran's current asthma disability, and to obtain an opinion as to whether such disorder is possibly related to service or to any preexisting disorder that was permanently aggravated by service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should opine as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's asthma disability: (a) arose during his three months of active service or is otherwise related to any incident of service; or (b) is related to a disorder that existed prior to service and that underwent a permanent worsening of the underlying disorder beyond normal progression (aggravation) during his three months of active service.  If the examiner determines that an asthma disorder was aggravated by service, then he/she should opine whether the Veteran's current asthma disorder is related to that aggravation.  A complete rationale for all opinions expressed should be provided.

3.  Also schedule the Veteran for a VA orthopedic examination by a physician to determine the nature and extent of any current back or left knee disabilities, and to obtain an opinion as to whether any such disorders are possibly related to service or to any preexisting disorder that was permanently aggravated by service.  The claims file must be provided to and be reviewed by the examiner in conjunction with the examination.  Any tests or studies deemed necessary should be conducted, and the results should be reported in detail.

Following review of the claims file and examination of the Veteran, the examiner should clearly identify all of the Veteran's current back and left knee disabilities, and opine as to whether it is at least as likely as not (50 percent probability or greater) that each such disability: (a) arose during his three months of active service or is otherwise related to any incident of service; or (b) for each back disability, whether any are related to a disorder that existed prior to service and that underwent a permanent worsening of the underlying disorder beyond normal progression (aggravation) during his three months of active service.  If the examiner determines that a back disorder was aggravated by service, then he/she should opine whether any current back disorder is related to that aggravation.  A complete rationale for all opinions expressed should be provided.

4.  After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed.  If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


